Citation Nr: 0737993	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-37 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for the surgical removal of a gall bladder.

2.  Entitlement to a disability rating in excess of 20 
percent for gastric resection with dumping syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board notes that in a December 2005 VA Form, the veteran 
withdrew his original October 2004 request for an appeals 
hearing at the RO.  There is no further indication that the 
veteran or his representative have requested that the hearing 
be rescheduled, thus, the Board deems the veteran's request 
for a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2007).

A motion to advance this case on the docket, due to the 
veteran's age was submitted in October 2007.  This motion was 
granted by the Board in November 2007.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of an increased disability rating for gastric 
resection is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.






FINDINGS OF FACT

1.  In a June 1961 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for the 
surgical removal of a gall bladder; the veteran was informed 
of this decision the same month, but did not file a notice of 
disagreement (NOD) within one year of notification.

2.  Evidence added to the record since the June 1961 rating 
decision is not new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for the surgical removal of a 
gall bladder.


CONCLUSIONS OF LAW

1.  The June 1961 rating decision, denying service connection 
for the surgical removal of a gall bladder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  No new and material evidence has been received, since the 
June 1961 rating decision, sufficient to reopen the veteran's 
claim for service connection for the surgical removal of a 
gall bladder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A January 2003 VA 
notice and duty to assist letter was sent to the veteran 
prior to the initial AOJ decision in this matter.  This 
letter informed the appellant of what evidence was needed to 
establish new and material evidence for service connection 
(under the correct standard), of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  
Therefore, VA has fulfilled its specific duties to notify the 
claimant with regard to new and material evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, pursuant 
to the decision reached in Kent, supra, the veteran was 
informed that his previous claim seeking entitlement to 
service connection for the surgical removal of a gall bladder 
was denied on the basis that the evidence did not show the 
disability was incurred in or caused by service.  The veteran 
was further informed that he must submit evidence that 
relates to this fact.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  A VA letter was sent in December 
2004 asking the appellant to identify any medical treatment 
records or health care providers and to send in any evidence 
in the appellant's possession that pertains to the claim.  
The veteran did not respond with additional medical evidence.  
The AOJ obtained the veteran's private treatment records from 
the office of O. L. Hamblin, M.D., between September 1982 and 
November 2002 and from the office of M. L. King, M.D., dated 
in October 2004.  The Board notes that the AOJ made several 
attempts to obtain the veteran's records with the Memphis VA 
Medical Center (VAMC), but received a negative response in 
November 2004.  Likewise, requests were sent to the office of 
L. G. Hopkins, M.D., but, in February 2005, the office 
responded that they did not have any medical records for the 
veteran.  Given the above, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claims that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date, if his claim was reopened and service 
connection was granted on appeal.  Since the veteran's new 
and material claim is being denied, a disability rating and 
an effective date will not be assigned.  The Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  Moreover, the appellant 
has not alleged any prejudice with respect to the timing of 
the notification, nor has any been shown.  

The Board finds that the evidence of record -- service 
medical records, private treatment records, and lay 
statements -- is adequate for determining whether the 
criteria for a new and material evidence claim has been met.  
Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

New and Material Evidence

Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the Board observes that, in a June 1961 
rating decision, the RO initially denied direct service 
connection for the surgical removal of a gall bladder, noting 
that there was no medical evidence linking the claimed 
disorder to active service.  The veteran was informed of this 
decision the same month and did not submit a NOD within one 
year of notification.  Therefore, the June 1961 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2007).  In July 2002, the 
veteran asked to reopen his claim for service connection for 
the surgical removal of a gall bladder.  In an April 2003 
rating decision, the subject of this appeal, the RO 
determined that no new and material evidence had been 
received to reopen the veteran's claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2007).   

If the evidence is not new and material, the inquiry ends and 
the claim cannot be reopened.  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that final disallowance of the 
claim.  Id.
The evidence secured since the June 1961 rating decision 
includes private treatment records from Dr. Hamblin's office, 
between September 1982 and November 2002, and from Dr. King's 
office, dated in October 2004.  The treatment records as a 
whole show that the veteran has had his gall bladder removed.  
These treatment records are new in that they are not 
redundant of other evidence considered in the previous rating 
decision; however, the fact that the veteran had undergone 
the surgical removal of his gall bladder was already 
considered in the June 1961 rating decision.  The newly 
submitted evidence is not considered material because it does 
not provide evidence of a medical nexus opinion to satisfy 
the basis for the previous denial of the veteran's service 
connection claim.  Therefore, new and material evidence 
sufficient to reopen the appellant's claim for service 
connection for the surgical removal of a gall bladder has not 
been received and the claim to reopen a previously denied 
claim for service connection for the surgical removal of a 
gall bladder is denied.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for the surgical removal 
of a gall bladder is not reopened.  The appeal is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).  On remand, the AOJ should 
notify the veteran of the evidence that is required to 
establish an increased rating for his gastric resection with 
dumping syndrome on appeal.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date, if an increased disability rating was granted 
on appeal.  The AOJ should address any notice deficiencies on 
remand.

The duty to assist also includes obtaining medical treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

The claims file contains private treatment records dating up 
to October 2004.  On remand, VA should ask the veteran to 
identify any health care providers who have treated him for 
gastric disabilities and attempt to obtain relevant treatment 
records, if not already in the claims file.  

Next, the Board points out that the veteran's most recent VA 
gastrointestinal examination was dated in February 2003.  As 
such, after the receipt of records, the AOJ should afford the 
veteran a more contemporaneous examination to better reflect 
his current symptoms.  On remand, the veteran should be 
scheduled for a VA gastrointestinal examination, by the 
appropriate specialist, to ascertain the nature and extent of 
his service-connected gastric resection.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007), is fully satisfied.  In 
particular, the AOJ must send the veteran 
a corrective notice, that includes an 
explanation as to: the information or 
evidence needed to establish an effective 
date, if an increased rating is granted, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for symptomatology of 
his service-connected gastric resection 
since October 2004.  The VA should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  If records 
are unavailable, please have the health 
care provider so indicate.

3.  After receipt of records, the AOJ 
should schedule the veteran for a VA 
gastrointestinal examination, by an 
appropriate specialist, to determine the 
nature, extent and severity of his 
service-connected gastric resection with 
dumping syndrome.  The examiner should 
perform any tests or studies deemed 
necessary for accurate assessments.  The 
VA examiner is to assess the nature and 
severity of the veteran's service-
connected gastric resection with dumping 
syndrome in accordance with the latest 
AMIE worksheet.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  A copy of the rating criteria 
for Diagnostic Code 7399-7308 should be 
provided to the examiner and the examiner 
should give detailed clinical findings of 
the symptomatology attributable to the 
veteran's service-connected gastric 
resection with dumping syndrome.  
Specifically, the examiner should opine 
on whether the veteran experiences 
infrequent or frequent episodes of 
epigastric distress, nausea, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, weight loss, 
malnutrition, and anemia.  

A complete rationale should be provided 
for any opinion given and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for an increase rating for gastric 
resection with dumping syndrome.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


